DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  Claim 1 recites the claimed feature of “…forward the multicast data packets to the first aggregated VFER device” in line 27 which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no description of a “first aggregated VFER device” in the specification.  Figure 6 of the specification only shows the virtual BIER networking device 600 that is configured as a virtual BFER device and not a “first aggregated VFER device”.






(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites to “forward the multicast data packets to the first aggregated VFER device” in line 27 which fails to point out what is the “first aggregated VFER device” in the claim.  The symbol of “VFER” is not defined in the claim.  Plus, it’s not clear from the claim whether the “first aggregated VFER device” is another device in the network or it is associated to the first aggregated BFER device or the virtual BFER that is identified in the multicast data packets.  For examination purpose, Examiner treats the “first aggregated VFER device” as the virtual BFER device that is identified in the multicast data packets. 
Claim 14 fails to point out what the symbol of “BIER” represents in the claim.


Allowable Subject Matter
According to a prior art search on the claimed invention, Peng et al. (US Pub. No. 2020/0412562) provides a method for bearing a multicast virtual private network (VPN), including: assigning, by a bit-forwarding ingress router (BFIR) accessing a multicast virtual private network routing forwarding (VRF), a global VPN identifier for the multicast VRF, and carrying the global VPN identifier to notify a route to a bit-forwarding egress router (BFER) accessing the multicast VRF; and after receiving a packet of the multicast VRF, encapsulating, 
Bidgoli et al. (US Pub. No. 2021/0152617) show in Figure 1, the communication system 100 supports multicasting of multicast content from the multicast source 101 to the multicast receivers 199 based on use of BIER within the BIER domain 115. BIER utilizes BIER packets to transport multicast packets (e.g., an upstream assigned label and a multicast payload in the form of a customer multicast packet being sent from the multicast source 101 to the multicast receivers 199 of the multicast group) via the BIER domain 115. BIER utilizes a BIER packet, including a BIER header and a BIER payload that includes the multicast packet, to transport the multicast packet via the BIER domain 115. BIER utilizes a bit string (referred to as the BIER BitString) in the BIER header to identify egress leaf routers from which the multicast packets being transported in the BIER payloads are to exit the BIER domain 115 (referred to as BFERs), where each bit position in the bit string corresponds to a different one of the egress leaf routers (i.e., each bit of the bit string provides a unique BFR-ID for the egress leaf router with which it is associated). This provides a limitation on the number of BFERs which may be supported for the multicast domain within a single Set Identifier (SI), since the number of bit positions which may be supported in a single SI in the BIER header is limited (para. 0024).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the following claimed features of “advertise a virtual BFER device that appears to be directly connected to each of the first aggregated BFER device, the second aggregated BFER device, the first receiver device, and the second receiver device; receive a multicast data packet that identifies the virtual BFER device; and forward the multicast data packet to each of the first receiver device and the second receiver device; and …wherein the transit BFR device is configured to: select, based on the advertisement of the virtual BFER device, the first aggregated BFER device for forwarding multicast data packets to the virtual BFER device; receive multicast data packets generated by the source device; identify the virtual BFER device in the multicast data packets; and forward the multicast data packets to the first aggregated VFER device” as recited in claim 1, “advertise a virtual Bit Forwarding Egress Router (BFER) device that appears to be directly connected to each of a first aggregated BFER device, the second aggregated BFER device, the first receiver device, and the second receiver device; receive a multicast data packet that identifies the virtual BFER device; and forward the multicast data packet to each of the first receiver device and the second receiver device” as recited in claim 7 and “advertising, by the first aggregated BFER device, a virtual Bit Forwarding Egress Router (BFER) device that appears to be directly connected to each of a first aggregated BFER device, the second aggregated BFER device, the first receiver device, and the second receiver device; receiving, by the first aggregated BFER device, a multicast data packet that identifies the virtual BFER device; and forwarding, by the first aggregated BFER device, the multicast data packet to each of the first receiver device and the second receiver device” as recited in claim 14 when considering each claim individually as a whole.
	Claims 7 – 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473